DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/08/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of salicylic acid as specific second compound.
Claims 1, 4-20 are pending, claims 1, 4-6 and 20 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the second compound" in claim 6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, after amendment, there is no “second compound” in the composition of claim 1 anymore, the recitation of salicylic acid to an ingredient non-included makes the scope of claim unclear. This is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US20140057997) in view of Sogabe et al. (US20070231354) and Nojiri et al. (US7601340).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chevalier et al.  teaches a composition comprising, in a physiologically
acceptable oily medium, 4-(3-ethoxy-4-hydroxyphenyl)-2-butanone and a solvent 
for caring for, making up and cleansing keratin materials (abstract). The compound 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone is an interesting substance as a preserving
agent for cosmetic compositions, for protecting the compositions against microbial contamination and may be present in the composition according to the invention in a content ranging from 0.01 % to 10% by weight (page 1, [0001, 0010]). The compositions used according to the invention contain a physiologically acceptable medium, i.e. a medium that is compatible with human keratin materials such as the
skin, the scalp, the hair and the nails (page 1-2, [0025]). The composition may also comprise a polyol such as glycerol, propylene glycol, butylene glycol, pentylene glycol, hexylene glycol, dipropylene glycol and diethylene glycol. This polyol is different from the organic solvents in accordance with the invention (page 2, [0038]). In a known manner, the composition according to the invention may also contain adjuvants that are common in cosmetics or dermatology, such as gelling agents, film-forming polymers, preserving agents, fragrances, fillers, UV-screening agents, bactericides, odour absorbers, dyestuffs, plant extracts, cosmetic and dermatological active agents, and salts. The amounts of these various adjuvants are those conventionally used in the field under consideration, for example from 0.01 % to 20% of the total weight of the composition (page 3, [0044]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sogabe et al. teaches water-soluble thickeners. More specifically, it relates to water-soluble thickeners that exhibit excellent usability in that they do not produce a sticky feel when in cosmetic preparations over a wide pH range. The present invention also relates to cosmetics with excellent usability, in which the water-soluble
thickener has been blended (page 1, [0001]). Propylene glycol and glycerin are included as humectants (page 5, [0055]). Examples of other components that may be blended include bactericides such as benzoic acid and its salts, isopropylmethylphenol, undecylenic acid and its salts, monoethanolamide undecylenate, cetyltrimethylammonium chloride, cetylpyridinium chloride, benzalkonium chloride, benzethonium chloride, alkyldiaminoethylglycine chloride, chlorhexidine chloride, orthophenylphenol, chlorhexidine gluconate, cresol, chloramine T, chlorxylenol, chlorcresol, chlorphenesin, chlorobutanol, 5-chloro-2-methyl-isothiazoline-3-one, salicylic acid and its salts, etc. (page 6-7, [0082]). In addition to base cosmetics, the scope of the invention also includes hair cosmetics and makeup cosmetics (page 7, [0083]). 
Nojiri et al. teaches hair cosmetic comprises g at least one polyhydric alcohol, in an amount of 0.1 to 10 wt %, selected from the group consisting of ethylene glycol, glycerin, Sorbitol, propylene glycol. 1,3-butyleneglycol and dipropylene glycol (claims 1 and 3).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Chevalier et al.  is that Chevalier et al.  do not expressly teach salicylic acid and amount of propylene glycol. This deficiency in Chevalier et al. is cured by the teachings of Sogabe et al. and Nojiri et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chevalier et al., as suggested by Sogabe et al. and Nojiri et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include salicylic acid in the composition of Chevalier et al. because salicylic acid is a suitable bactericide in hair cosmetic composition. MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Under guidance from Chevalier et al. teaching additional ingredient bactericide and Sogabe et al. teaching salicylic acid as suitable bactericide for hair cosmetic, it is obvious for one of ordinary skill in the art to include salicylic acid in the composition of Chevalier et al. and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have propylene glycol from 0.1 to 10% because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Nojiri et al. teaching 0.1 to 10% of propylene glycol from 0.1 to 10% in hair cosmetic, it is obvious for one of ordinary skill in the art to have 0.1 to 10% of propylene glycol and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, Chevalier et al. teaches the compound 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone is an interesting substance as a preserving agent for hair cosmetic compositions, for protecting the compositions against microbial contamination.
Regarding the ratio of 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone to propylene glycol, prior arts teach 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone from 0.01 to 10% and propylene glycol from 0.1 to 10%, simple match calculation shows the ratio of 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone to propylene glycol encompassing claimed ratio of 0.01 to 1.
Regarding claims 4, prior arts teach the compound 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone ranging from 0.01 % to 10% by weight and bactericide salicylic acid 0.01 % to 20% of the total weight of the composition, when each ingredient is 0.4%, the ratio is 1:1, inside claimed range.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that the examples on page 39 of the application show that the composition D with synergistic effect.
In response to this argument: this is not persuasive.  MPEP 716.02(d), Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The data in applicant’s specification regarding composition D is not sufficient to overcome the 103 rejection at least for the following reason, the data is not commensurate with the scope of claimed invention. Applicants only show unexpected synergistic effect with composition D comprising 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone at 0.01% and salicylic acid at 0.02%, and there is no evidence to show this unexpected synergistic effect occur over the entire range with composition comprising 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone at 0.005% to 1% and salicylic acid at 0.005% to 0.5%. Therefore, the 103 rejection is still proper.

Applicants argue that Chevalier et al. does not teach salicylic acid, unexpected synergistic effect; Sogabe et al. does not teach unexpected synergistic effect and select salicylic acid from a list of bactericides; Nojiri et al. does not teach unexpected synergistic effect, polyol as result -effective parameter. All arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejection, Chevalier et al. is relied on for teaching cosmetic composition comprising 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone, bactericide and propylene glycol; Sogabe et al. is relied on for teaching salicylic acid as suitable bactericide for hair cosmetic; Nojiri et al. is relied on for teaching 0.1 to 10% of propylene glycol from 0.1 to 10% in hair cosmetic; thus, it is obvious for one of ordinary skill in the art to have 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone from 0.01 to 10%, salicylic acid from 0.01 % to 20%  and propylene glycol from 0.1 to 10% and produce instant claimed invention with reasonable expectation of success. Regarding argument that there is no teaching of propylene glycol as result-effective parameter, there is no requirement for the parameter being recognized as result effective variable for optimization. MPEP 2144.05.  after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Secondly, propylene glycol is indeed as result effective variable. Since propylene glycol is recognized as humectants according to Sogabe et al., and humectants are known as moisturizing agent for hair. As discussed in the above 103 rejection, under guidance from Under guidance from Nojiri et al. teaching 0.1 to 10% of propylene glycol from 0.1 to 10% in hair cosmetic, it is obvious for one of ordinary skill in the art to have 0.1 to 10% of propylene glycol and produce instant claimed invention with reasonable expectation of success. Regarding argument that Sogabe does not select salicylic acid or a salt thereof from the encyclopedic listing mentioned therein, it is argued that Sogabe names salicylic acid from a list of bactericides, each bactericide including salicylic acid is obvious no matter how many other bactericides is cited because the citation of other bactericide does not make salicylic acid less obvious. Regarding there is no teaching unexpected synergistic effect, it is argued that applicant’s data is not commensurate with the scope of claimed invention, and there is no evidence to show this unexpected synergistic effect occur over the entire range with composition comprising 4-(3-ethoxy-4-hydroxyphenyl)-2- butanone at 0.005% to 1% and salicylic acid at 0.005% to 0.5%. Therefore, this data is not sufficient to overcome the obvious rejection, and the 103 rejection is still proper.
 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613